IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs June 24, 2014

           STATE OF TENNESSEE v. WALTER GEORGE GLENN

                 Appeal from the Criminal Court for Hamilton County
                        No. 276199    Rebecca J. Stern, Judge


                   No. E2013-01852-CCA-R3-CD - Filed July 7, 2014


A Hamilton County jury convicted the Defendant, Walter George Glenn, of second degree
murder, and the trial court imposed a Range II sentence of thirty-five years of incarceration.
On appeal, the Defendant contends that: (1) the evidence is insufficient to support his
conviction; (2) the trial court erred in allowing a medical examiner to testify as to the cause
of the death in violation of his right to confrontation; and (3) the trial court erred when it
sentenced him by improperly applying enhancement factors and failing to apply mitigating
factors. After a thorough review of the record and applicable law, we affirm the judgment
of the trial court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
P.J. AND D. K ELLY T HOMAS, J R., J., joined.

Benjamin L. McGowan (at trial) and Donna Robinson Miller (on appeal), Chattanooga,
Tennessee, for the appellant, Walter George Glenn.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General; William H. Cox, III, District Attorney General; Brian Finlay and Matthew
Rogers, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

       A Hamilton County grand jury indicted the Defendant for second degree murder for
stabbing with a knife and killing his seventeen-year-old stepson, Carlton.

       At trial, the parties presented the following evidence: Raven Glenn testified that, at
the time of the crime, she was living with her mother and brother in the Boone Heights
apartment complex. She stated that the Defendant was her father and that the victim was her
brother. Ms. Glenn testified that on December 20, 2009, she was at home with the victim
when he left the house to go cigarettes. She said the victim was gone for a long time, causing
her to think that something was not “right” about the situation. Shortly thereafter, the victim
walked through the front door of the house and stated, “[the Defendant] got me.” She said
the victim yelled his mother’s name and then collapsed on the floor. Ms. Glenn testified that
there was blood “everywhere” and that the victim did not regain consciousness after he
collapsed. Ms. Glenn described the victim as being thin and “about the same height” as the
Defendant.

       Heather Williams testified that she was a Chattanooga Police Department investigator
assigned to investigate a crime scene located at 1907 Southern Street (hereinafter “1907
Southern”). She assisted another investigator, Investigator Brian Russell, in processing the
crime scene. Investigator Williams stated that at the 1907 Southern location, blood stains
were leading down the sidewalk, which made a “trail” that led to 1819 Southern Street
(hereinafter “1819 Southern”). Investigator Williams testified that the trail of blood went
onto the porch of 1819 Southern and that blood stains were on the door of the unit. Inside
1819 Southern, she found blood stains in the living room, leading to the victim who was
“lying on the floor face down in a very large pool of blood.”

        Investigator Brian Russell, a Chattanooga Police Department officer, testified that he
responded to the crime scene and that he found a blood trail leading from 1907 Southern to
the front porch of 1819 Southern. Investigator Russell stated that he collected a cigarette butt
from the sidewalk that had been “recently used[.]” Investigator Russell stated that he
“swabbed” the blood stains on the sidewalk leading to 1819 Southern, as well as stains inside
the residence. He stated that a “couple” of t-shirts were found on the sidewalk near the blood
stains, as well as a hat, which he collected as evidence. Investigator Russell testified that the
victim was dead at the time Investigator Russell arrived at 1819 Southern.

        Damion Dillon testified that he was a close friend of the victim and that in December
of 2009, the victim was living at 1819 Southern. On December 20, 2009, Mr. Dillon was
visiting his cousin, Damion Dawson, who was also the victim’s brother. Mr. Dillon said that
he, Mr. Dawson, and the victim were walking to 1907 Southern when they met the Defendant
on the sidewalk in front of the unit. Mr. Dillon recalled that the Defendant and the victim
began arguing on the sidewalk of Southern Street. Both men were “cussing each other” and
“arguing bad;” however, Mr. Dillon never heard either man make threatening remarks. He
said he got into his car and drove off while the argument continued and that five minutes
later he received a call on his cellular telephone notifying him that the victim was dead from
a stab wound.



                                               -2-
        On cross-examination, Mr. Dillon agreed that he did not see the victim get stabbed.
He agreed that the argument between the victim and the Defendant was over a cigarette, and
that the victim had a “temper.” He stated that he had testified at the preliminary hearing that
the victim was angry with the Defendant over the cigarette. Mr. Dillon reiterated that he only
heard the victim ask the Defendant for a smoke and the Defendant refuse, and then Mr.
Dillon left the scene. Mr. Dillon said that, when he heard the Defendant was dead, his
“immediate” thought was that the Defendant had killed him.

        Vashawn Woods testified that he lived at 1901 Southern Street on December 20, 2009.
On that day, from inside his residence, he heard arguing and saw the victim and the
Defendant standing outside. He also observed Mr. Dillon getting into his car and leaving.
Mr. Woods went out on his porch and told the victim to come inside. The victim responded
that he was going to get three cigarettes from the Defendant, so Mr. Woods went back inside
his residence. He continued to hear “hollering,” and when he opened the front door he saw
the victim “holding his neck.” The victim had on pants and shoes, but he was not wearing
a shirt. Mr. Woods stated that blood was “jumping” from the victim’s neck, and then the
victim started running down the street. Mr. Woods also saw the Defendant walking away
from the scene with a knife in his hand.

        On cross-examination, Mr. Woods said that the victim sounded angry and was cursing
at the Defendant. He agreed that he asked the victim to come inside to calm him down
because he was “pretty worked up.” Mr. Woods recalled that the victim had asked the
Defendant for cigarettes and weed and that he heard the Defendant refuse. Mr. Woods stated
that he heard the Defendant say he was not going to sell “weed” to the victim because he was
a minor. Mr. Woods agreed that he later gave a statement to police and that in the statement
he said he had seen the victim “push” the Defendant. Mr. Woods testified that he meant he
had seen the victim unintentionally “bump” the Defendant.

        Mr. Woods testified that he saw the Defendant holding the knife in his left hand, and
he acknowledged that he had told the police in a previous statement that the Defendant was
holding the knife in his right hand. He stated that a tree obstructed his view of the Defendant
at a certain point while he was walking away, but “when [the Defendant] came from behind
the tree he had [the knife] in his right hand.” Mr. Woods clarified that he had seen the knife
in both of the Defendant’s hands. He agreed that the Defendant was not running from the
scene or attempting to conceal himself.

       Mr. Woods recalled that, after he heard the victim ask the Defendant for cigarettes,
he heard the victim say to the Defendant, “I’m going to beat your ass,” to which the
Defendant responded, “no, you won’t, I’ll kill you.” Mr. Woods said that he did not tell the
police about those statements when he was interviewed because he did not think the

                                              -3-
statements were relevant.

        Dr. Laura Boos testified that she was assigned to the serology DNA unit at the
Tennessee Bureau of Investigation (“TBI”). She was qualified as an expert in the field of
serology and DNA. Dr. Boos testified that she analyzed the cigarette butt found at the crime
scene, as well as the DNA sample taken by Officer Burnette. She stated that the DNA found
on the cigarette butt matched a DNA standard collected from the Defendant. Dr. Boos stated
that she also tested the blood swabs taken from the sidewalk, front porch, and exterior walls
and compared them with samples of the victim’s blood. She stated that the swabs matched
the victim’s blood sample.

        Dr. Frank King, the Hamilton County medical examiner, testified as an expert in
forensic pathology. He stated that he examined the victim’s body on December 21, 2009.
He stated that he observed a stab wound to the left side of the victim’s neck and that it
appeared that the stab wound had been the cause of the victim’s death. Dr. King testified
that, based on the large amount of blood around the wound and on the outside of the victim’s
body, it was a “logical conclusion” that his death was related to the stab wound. Dr. King
agreed that he sent the body to Knoxville for a pathologist to perform the official autopsy
because his office was “overloaded” at the time. Dr. King stated that, because he thought the
medical findings related to the victim’s cause of death would be “straightforward,” he
considered this a good case to send out of the office. He stated that the Knoxville
pathologist’s report confirmed his opinion that the stab wound to the victim’s neck was the
cause of death.

      On cross-examination, Dr. King stated that it would be possible for the victim to run
down the street after sustaining the stab wound but before bleeding to death.

       Louis Kuykendall testified that he was a United States Marshal working with the TBI
to apprehend the Defendant in the Nashville, Tennessee area in February 2010. He stated
that he found the Defendant at 1508 Lischey Avenue in Nashville. He stated that the
Defendant was found in the crawl space of the house and arrested without incident.

         Based on this evidence, the jury convicted the Defendant of second degree murder.
The trial court conducted a sentencing hearing and imposed a sentence of thirty-five years.
It is from this judgment that the Defendant now appeals.

                                         II. Analysis

       On appeal, the Defendant contends that: (1) there is insufficient evidence to support
his conviction; (2) the trial court erred when it allowed Dr. King to testify as to the victim’s

                                              -4-
cause of death; and (3) the trial court erred when it sentenced him by improperly applying
enhancement factors and failing to apply mitigating factors.

                              A. Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to support his conviction
because there were no eyewitnesses to the stabbing nor could anyone testify who “pulled the
knife.” The State responds that a rational trier of fact could conclude based on the evidence
and testimony that the Defendant knowingly stabbed the victim, and thus, the evidence is
sufficient to support his second degree murder conviction. We agree with the State.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see
Tenn. R. App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State
v. Reid, 91 S.W.3d 247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and circumstantial
evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999) (citing
State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury decides the weight to be
given to circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and
the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of
review [for sufficiency of the evidence] ‘is the same whether the conviction is based upon
direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v. State, 286
S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the evidence
are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “‘A
guilty verdict by the jury, approved by the trial judge, accredits the testimony of the witnesses
for the State and resolves all conflicts in favor of the theory of the State.’” State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978) (quoting State v. Grace, 493 S.W.2d 474, 476 (Tenn.

                                               -5-
1973)). The Tennessee Supreme Court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523,
527 (Tenn. 1963)). This Court must afford the State of Tennessee the “‘strongest legitimate
view of the evidence’” contained in the record, as well as “‘all reasonable and legitimate
inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at 775 (quoting
State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a
defendant removes the presumption of innocence and raises a presumption of guilt, the
convicted criminal defendant bears the burden of showing that the evidence was legally
insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn.
2000).

        As charged in this case, “[s]econd degree murder is . . . [a] knowing killing of
another.” T.C.A. § 39-13-210 (2012). “A person acts knowingly with respect to a result of
the person’s conduct when the person is aware that the conduct is reasonably certain to cause
the result.” Id. § 39-11-302(b). “To establish that a defendant committed a second degree
murder, the State has the burden of proving beyond a reasonable doubt that (1) the defendant
killed the victim, and (2) the defendant committed the killing with a ‘knowing’ state of
mind.” State v. Parker, 350 S.W.3d 883, 904 (Tenn. 2011).

        The evidence in this case, viewed in the light most favorable to the State, showed that
the Defendant and the victim engaged in a heated argument on the sidewalk of Southern
Street. Mr. Woods witnessed the argument from his front door, and he testified that the
argument between the two men was over cigarettes and marijuana. After Mr. Woods closed
his front door, he heard yelling from inside and opened his door to find the victim running
away, with blood “jumping” out from his neck. Mr. Woods saw the Defendant leaving the
scene with a knife in his hand. Crime scene investigators testified that based on the blood
stains on the sidewalk, it was their determination that the victim walked down the sidewalk
toward his house. Ms. Glenn, the victim’s younger sister, testified that the victim came home
and told her that the Defendant had stabbed him. He then collapsed on the floor and never
regained consciousness. The county medical examiner testified that the victim died from the
stab wound to his neck. This evidence is sufficient evidence for a rational jury to conclude

                                              -6-
that the Defendant knowingly stabbed the victim in the neck and killed him. The Defendant
is not entitled to relief.

                            B. Medical Examiner’s Testimony

        The Defendant next contends that the trial court erred when it overruled his objection
and allowed Dr. King, who did not perform the official autopsy on the victim, to testify about
the victim’s cause of death. He contends that because the Knoxville pathologist, who
performed the autopsy and ultimately determined the cause of death, was not present to
testify, Dr. King’s testimony about the cause of death violated his right to confrontation. The
State responds that the trial court properly limited Dr. King’s testimony to his own
observations and opinion, based on his examination of the victim’s body, and instructed him
to clarify that his testimony was based on those observations and not those of the Knoxville
pathologist. The State contends that, even if this testimony did violate the Defendant’s right
to confrontation, it amounted to harmless error because the cause of death was not raised as
an issue at trial. We agree with the State.

       The Confrontation Clause of the Sixth Amendment commands: “In all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against
him.” U.S. Const. amend. VI. This fundamental right of confrontation applies to the states
through the Fourteenth Amendment. Pointer v. Texas, 380 U.S. 400, 403 (1965); see State
v. Henderson, 554 S.W.2d 117, 119 (Tenn. 1977). The Tennessee Constitution also
guarantees the right of confrontation, providing “[t]hat in all criminal prosecutions, the
accused hath the right to . . . meet the witnesses face to face . . . .” Tenn. Const. art. I, § 9.
Although the language of the federal and state constitutional provisions differ slightly, the
Tennessee Supreme Court has “traditionally adopted and applied the standards enunciated
by the United States Supreme Court” when determining an accused’s right to confront under
the Tennessee Constitution. State v. Cannon, 254 S.W.3d 287, 301 (Tenn. 2008) (citing State
v. Lewis, 235 S.W.3d 136, 144 (Tenn. 2007)).

       In the present case, the Defendant objected to Dr. King testifying on the basis that he
merely had conducted a “cursory external examination” of the victim’s body and, thus, could
not testify about the cause of death. The Defendant contended that the testimony would
violate his right to confrontation pursuant to the Sixth Amendment of the United States
Constitution, because the Knoxville pathologist, who officially determined the cause of
death, would not be present to testify. The trial court conducted a jury-out hearing to
determine what limitations should be placed on Dr. King’s testimony. At the conclusion of
the hearing, the trial court held that it agreed that Dr. King’s testimony raised a confrontation
clause issue, but it ruled that Dr. King could testify about the cause of death based “on his
own observation [of the victim’s body] and conclusions based on his own observations.” The

                                               -7-
trial court held that Dr. King could testify to his own “expert opinion” and clarify for the jury
that he had “relied on the [Knoxville pathologist’s] report,” but he could not testify as to what
was in the report or any of the Knoxville pathologist’s conclusions.

       In the presence of the jury, Dr. King testified to the following specifically related to
his examination of the victim’s body and the victim’s cause of death:

              [In an external exam of the victim,] [w]e observed the [victim] had a
       wound to his left side of his neck, which looked like a cutting type wound or
       a stab wound. And there was a lot of blood on the outside of the body on the
       skin and clothing. I didn’t see any other injuries to the body, but I didn’t want
       to disturb the body, to disturb the medical evidence, so I didn’t clean [the
       body] up, remove his clothing, and do further examination.

              ....

               [A] stab wound that passes into the body at that point on the neck and
       goes downward could potentially hit blood vessels coming down the left side
       of the neck, could potentially hit the airway, more in the center of the chest.
       It could hit the left lung. . . . It could hit the aorta. . . . There are blood vessels
       also that connect the heart to the lungs. All of this would be in the center of
       the chest, up high . . . . Any of those type structures would be potentially in the
       way of a stab wound like this.

      Dr. King went on to say that his examination of the body revealed nothing that could
have caused the victim’s death, other than the stab wound, and that his conclusion was
confirmed by the autopsy report sent to him by the Knoxville pathologist.

       We conclude that the trial court properly allowed the medical examiner’s testimony
on this issue because the testimony, in context, demonstrated that Dr. King had done an
“external” exam of the body and that his conclusion related to the cause of death was based
on his examination. His testimony about the Knoxville pathologist’s report was that the
autopsy “confirm[ed]” his conclusion that the cause of death was a stab wound to the neck.
Dr. King’s testimony about the cause of death was based on his first hand knowledge and
examination of the body, not the findings contained in the Knoxville pathologist’s report.
The trial court strictly limited his testimony to the same and made it very clear that Dr. King
would not be permitted to testify about the Knoxville pathologist’s conclusion; the trial court
sustained the Defendant’s objection when Dr. King mentioned what the pathologist’s office
reported. We further conclude that his testimony did not present an issue related to
confrontation of a witness, as evidenced by the fact that the trial court did not allow Dr. King

                                                 -8-
to testify to the conclusions of the pathologist, and the fact that Dr. King only testified about
his own observations and conclusions from his examination. Accordingly, the trial court did
not abuse its discretion when it allowed Dr. King to testify as an expert as to the victim’s
cause of death, based on his own examination of the body. The Defendant is not entitled to
relief.

                                        C. Sentencing

        The Defendant lastly contends that the trial court erred when it imposed a Range II
thirty-five year sentence by improperly applying enhancement factors to his sentence and
failing to apply any mitigating factors. The State responds that the Defendant has failed to
show that the trial court abused its discretion in imposing the in-range sentence and that the
enhancement factors applied to the Defendant’s sentence were fully supported by the proof
at the sentencing hearing.

        The Tennessee Criminal Sentencing Reform Act of 1989 and its amendments describe
the process for determining the appropriate length of a defendant’s sentence. Under the Act,
a trial court may impose a sentence within the applicable range as long as the imposed
sentence is consistent with the Act’s purposes and principles. T.C.A. § 40-35-210(c)(2), (d)
(2012); see State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). In 2005, the Tennessee
General Assembly amended the sentencing law in order to bring Tennessee’s sentencing
scheme into compliance with United States Supreme Court rulings on the subject. See
United States v. Booker, 543 U.S. 220 (2005); Blakely v. Washington, 542 U.S. 296 (2004).
As a result, the appellate courts were “left with a narrower set of circumstances in which they
might find that a trial court has abused its discretion in setting the length of a defendant’s
sentence.” Carter, 254 S.W.3d at 345-46.

       Appellate review of sentences has been de novo with a presumption of correctness.
See T.C.A. § 40-35-401(d) (2012). In a recent decision, the Tennessee Supreme Court
reviewed changes in sentencing law and the impact on appellate review of sentencing
decisions. State v. Bise, 380 S.W.3d 682 (Tenn. 2012). The Tennessee Supreme Court
announced that “sentences imposed by the trial court within the appropriate statutory range
are to be reviewed under an abuse of discretion standard with a ‘presumption of
reasonableness.’” Id. at 708; State v. Caudle, 338 S.W.3d 273, 278-79 (Tenn. 2012)
(explicitly applying the same standard to questions related to probation or any other
alternative sentence).

       A holding of abuse of discretion “‘reflects that the trial court’s logic and reasoning
was improper when viewed in light of the factual circumstances and relevant legal principles
involved in a particular case.’” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001) (quoting

                                               -9-
State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)). To find an abuse of discretion, the record
must be void of any substantial evidence that would support the trial court’s decision. Id.;
State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980). In the context of sentencing, as long as the trial court places the
sentence within the appropriate range and properly applies the purposes and principles of the
Sentencing Act, this Court must presume the sentence to be reasonable. Bise, at 704-07. As
the Bise Court stated, “[a] sentence should be upheld so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Id. at 708.

       The misapplication of an enhancement or mitigating factor does not remove the
presumption of reasonableness from a trial court’s sentencing decision. Id. A reviewing
court should not invalidate a sentence on this basis unless the trial court wholly departed
from the principles of the Sentencing Act. Id. at 707. So long as there are other reasons
consistent with the purpose and principles of sentencing, a sentence within the appropriate
range should be upheld. Id.

        In conducting its review, this Court considers the following factors: (1) the evidence,
if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement by the appellant in his own behalf; and (8) the potential for
rehabilitation or treatment. See T.C.A. §§ 40-35-102, -103, -210 (2012); see also Bise, 380
S.W.3d at 697-98. The burden is on the appellant to demonstrate the impropriety of his
sentence. See T.C.A. § 40-35-401, Sentencing Comm’n Cmts.

      In the present case, the trial court applied the following enhancement factors to the
Defendant’s sentence, as enumerated in Tennessee Code Annotated section § 40-35-114:

       (1) The defendant has a previous history of criminal convictions or criminal
       behavior, in addition to those necessary to establish the appropriate range;

              ....

       (8) The defendant, before trial or sentencing, failed to comply with the
       conditions of a sentence involving release into the community;

       (9) The defendant possessed or employed a firearm, explosive device or other

                                             -10-
       deadly weapon during the commission of the offense;

              ....

       (13) At the time the felony was committed, one (1) of the following
       classifications was applicable to the defendant:

              ....

              (C) Released on probation;

T.C.A. § 40-35-144 (1), (8), (9), and (13) (2012). The trial court further stated that it was
considering the mitigating factors raised by the Defendant but that it did not give great
weight to any of the factors.

        We conclude that the evidence supports the trial court’s application of four
enhancement factors and that the trial court did not abuse its discretion when it imposed a
thirty-five year sentence. As evidenced by the presentence report, the Defendant has a
history of criminal convictions, spanning twenty years. See T.C.A. § 40-35-114(1). The
Defendant was also on probation at the time of this crime and had violated the conditions of
his community release on previous occasions. See T.C.A. § 40-35-114(8) and (13). Finally,
the evidence at trial was that the Defendant committed the crime using a deadly weapon. See
T.C.A. § 40-35-114(9). The trial court imposed an in-range sentence of thirty-five years.
In sentencing matters we are to afford the trial court a presumption of reasonableness, and
in so doing, we cannot conclude in this case that the trial court’s logic and reasoning was
improper when viewed in light of the factual circumstances, i.e., that the Defendant killed
his seventeen-year-old stepson by stabbing him in an argument over a cigarette.
Accordingly, the trial court did not abuse its discretion when it sentenced the Defendant.

                                      III. Conclusion

      In accordance with the aforementioned reasoning and authorities, we affirm the
judgment of the trial court.


                                                   _________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                            -11-